Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitations of "the stored notification message is transmitted when the second vehicle determines that the computers systems are operational.”  However, the references in the claim to "the stored notification” when there is no previous reference in the claim to "a stored notification” creates uncertainty as to what the claim is referring to.  A lack of antecedent basis results in indefiniteness, unless the scope of the claim could be reasonably ascertained by a skilled artisan.
Claim 15 also recites the limitations of “the computer systems.”  However, the references in the claim to "the computer systems” when there is no previous reference in the claim to "computer systems” creates uncertainty as to what the claim is referring to.  A lack of antecedent basis results in indefiniteness, unless the scope of the claim could be reasonably ascertained by a skilled artisan.
Claim 17 is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller et al. (herein after “Miller”) (US 2018/0293812 A1).
Regarding claim 1, Miller disclosed apparatus and method in which the acoustic vehicle alerting system AVAS (106) is activated by providing and taking actions if the AVAS (106) is not functioning properly (paragraph 0026), the apparatus further includes an engine knock sensor (102) that detects vibration (paragraph 0027); and if the AVAS (106) is not functioning properly, the level of sound generated by the speakers (112) is increased (paragraph 0026).  Thus, Miller suggests transmitting the audible signal via the mentioned speaker to follow the detection of vibration.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller as discussed herein above for the advantage of promptly generating an alert if a failure is detected within the on-board vehicle telecommunication system.
Regarding claim 2, Miller teaches “the AVAS generates sound designed to inform pedestrians of the location and the direction of travel of the vehicle via speakers.”  Thus, Miller suggests “the audible signal comprise words in a human vocabulary.”
Regarding claim 3, Miller disclosed apparatus and method in which the acoustic vehicle alerting system AVAS (106) is activated by providing and taking actions if the AVAS (106) is not functioning properly (paragraph 0026), the apparatus further includes an engine knock sensor (102) that detects vibration (paragraph 0027).
Regarding claims 19, and 20, Miller disclosed a diagnosis of an acoustic vehicle alerting system (AVAS) based on existing sensors, comprising: one or more sensors (102, 104) (paragraph 0018), and a dedicated short range communication DSRC) module (110); a diagnostic module (120) that determines whether the AVAS (106) is functioning properly; the AVAS having vibration sensors configured to receive vibrations generated external to the vehicle (paragraph 0018); and a speaker configured to play sound to an area external to the vehicle in response to the detection of vibration of the engine (108) (see paragraphs 0004, 0006, and 0019).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller as discussed herein above for the advantage of diagnosing the system’s operating status, and promptly generating an alert if a failure is detected within the system.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Miller (Us 2018/0293812 A1) and in view of Chan et al. (herein after “Chan”) (US 11,237,555 B1).
Miller is merely not disclosing or even suggesting the features of “the failure is a result of a denial of service attack.”
Chan discloses control systems and methods for autonomous vehicle, in which “the danger to the safe operation of the automation systems 116 and the overall safety of vehicle 100 may occur due to…cyber-attack” is disclosed (column 8, lines 37-56).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Miller’s acoustic vehicle alerting system with the teachings of Chan for the advantage of detecting threat to the vehicle, and performing mitigating actions in order to avoid potential failures.
Claims 7, and 10-13, 16, and 18 re rejected under 35 U.S.C. 103(a) as being unpatentable over Graefe et al. (herein after “Graefe”) (US 2019/0132709 A1).
Regarding claim 7, Graefe disclosed a system in which the roadside units (61) includes sensors (262) (e.g., radar, LiDAR, IR, sound, etc.) for capturing an image of a tracking vehicle and sound (paragraph 0040); wherein the computer system in the RSE (61) uses the obtained sensor data for generating a dynamic map of a coverage area which includes the vehicle (64) (Figure 1; paragraph 0040).
Regarding claim 10, Graefe further discloses and suggests “the audible signal comprise words in human vocabulary and further comprising analyzing the audible signal to create the notification message” (paragraph 0040, the sensors of the roadside equipment 61 includes various sensing capabilities, such as image or video.)
Regarding claims 11-13, Graefe further discloses and suggests the features of “the receiving, capturing, creating and transmitting steps are performed by roadside equipment” (Figure 3).
Regarding claims 16, and 18, Graefe further discloses that the “notification message is transmitted to a server” (Figure 2; see at least paragraphs 0049, and 0050-0052, the roadside unit 61 communicates with the server 260 via the network 258).

Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Graefe (US 2019/0132709 A1) and view of Hatton et al. (herein after “Hatton”) (US 2013/0225111 A1).
Graefe is not teaching or even suggesting the features of “the audible signal is a distress signal,” and “the distress signal is a result of a denial of service attach.”
Hatton discloses systems and methods in which the roadside assistance request from a vehicle (341), which includes a customer identifier is received (see Figure 3C; paragraphs 0008, and 0064).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graefe as discussed herein above by substituting the teachings as taught by Hatton for providing roadside assistance from a roadside unit located along a road and is in proximity of the vehicle.
Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller (US 2018/0293812 A1) and in view of Al-Stouhi et al. (herein after “Al-Stouhi”) (US 2019/0069051 A1).
Miller is not teaching or even suggesting the features of “the vibration is generated by a passing vehicle,” and “the vibration is generated by the roadside equipment.”
Al-Stouhi discloses system and method controlling vehicle sensor data acquisition using a vehicular communication network.  As illustrated by Al-Stouhi, the first vehicle includes the sensor unit (126) that could be disposed in one or more portion of the first vehicle (paragraph 0052), wherein the sensor unit (126) is configured to gather sensor data through the detection of vibration, light, radiation, heat, etc. (paragraph 0054).  The first vehicle (106) and the second vehicle (108) can coordinate actuation of sensors (paragraph 0049).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller as discussed herein above to include the sensor unit as taught by Al-Stouhi for detecting the vibration generated by either a passing vehicle or by a roadside equipment.
Examiner’s Comments Regarding another Relevant Prior Art
	The U.S. patent application publication No. US 2016/0321125 A1 (Kang reference) discloses a self-diagnosis device which comprises a processor configured to receive a detection signal output from a sensor among a number of sensors, one of which is a vibration sensor that detects the vibration of a motor.
				Allowable Subject Matter
None of the cited prior art discloses or even suggests the limitations as recited in claims 14 and 15.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667